People v Harvey (2022 NY Slip Op 05433)





People v Harvey


2022 NY Slip Op 05433


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, WINSLOW, AND BANNISTER, JJ.


651 KA 20-00342

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRASHOD HARVEY, DEFENDANT-APPELLANT. 


RASHOD HARVEY, DEFENDANT-APPELLANT PRO SE. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LISA GRAY OF COUNSEL), FOR RESPONDENT. 

	Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Supreme Court, Monroe County (Thomas E. Moran, J.), entered January 29, 2020. The order denied the motion of defendant to vacate a judgment of conviction pursuant to CPL 440.10. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court